Citation Nr: 0108533	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-02 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to accrued benefits based on a pending claim for 
payment or reimbursement of medical expenses associated with 
unauthorized private hospitalization from May 12 to May 17, 
1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  He died in June 1999, and the appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Medical Center.

The Board notes that the veteran's claim for reimbursement of 
medical expenses associated with unauthorized private 
hospitalization from May 12 to May 17, 1992 was denied by the 
RO in July 1992.  The issue was appealed to the Board.  In 
September 1998, the Board remanded the appeal.  The veteran 
died in June 1999, prior to a final appellate decision on the 
matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  At the time of treatment in question, service connection 
was in effect for malignant non-Hodgkin's lymphoma, poorly 
differentiated lymphocytic type, evaluated as 100 percent 
disabling.  

3.  The veteran presented at the emergency room at Richland 
Memorial Hospital on May 12, 1992 with complaint of fever, 
chills and sweating, and a few hours later, was admitted for 
inpatient hospitalization with a diagnosis of fever of 
unknown origin.  

4.  The originating agency approved payment of the expenses 
of the veteran's emergency room treatment at Richland 
Memorial Hospital on May 12, 1992.

5.  Following his emergency room visit on May 12, 1992, the 
veteran was medically stable and transfer to a VA facility 
was feasible.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses associated with unauthorized 
private hospitalization from May 12 to May 17, 1992, for the 
purpose of accrued benefits, have not been met.  38 U.S.C.A. 
§§ 1703, 1728, 5121 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.1000, 17.120, 17.121 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant has been provided a statement of the 
case informing her of the laws and regulations governing her 
claim as well as the reasons for the adverse decision.  She 
has not indicated that there are any outstanding medical 
records.

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would not be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384, 392-394 (1993).

At the time of the veteran's death, he had initiated an 
appeal from a denial of a claim for payment or reimbursement 
of medical expenses associated with unauthorized private 
hospitalization from May 12 to May 17, 1992.  Although the 
veteran's appeal terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased claimant's claim for VA 
benefits by submitted a timely claim for accrued benefits.  
38 U.S.C.A. § 5121.  Thus, while the appellant's claim for 
accrued benefits in this appeal is separate from the claim 
that the veteran filed prior to his death, the accrued 
benefits claim is "derivative of" the veteran's claim and, by 
statute, the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. 
Cir. 1998).  In the instant case, the veteran died in June 
1999, and the appellant's claim for accrued benefits was 
received in July 1999.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Here, the appellant (the veteran's widow) is 
advancing essentially the same medical reimbursement claim 
(for accrued benefits purposes) which the veteran had pending 
at the time of his death.

At all times hereinafter mentioned, service connection was in 
effect for malignant non-Hodgkin's lymphoma, poorly 
differentiated lymphocytic type, evaluated as 100 percent 
disabling.

Private clinical records show that at 7:49 p.m. on May 12, 
1992, the veteran presented to the Richland Memorial Hospital 
emergency room complaining of fever, chills and sweating.  It 
was noted that he had a history of non-differentiated 
lymphatic lymphoma since November 1991 and had finished with 
treatment 5 days prior.  It was further noted that he had had 
dentures for 2 weeks and had developed sores in his mouth.  
He denied vomiting or diarrhea.  Physical examination of the 
ears, nose, throat, and lungs was negative.  He was treated 
with intravenous fluids.  At 10:35 p.m., he was admitted for 
inpatient hospitalization with a diagnosis of fever of 
unknown origin.  His condition was guarded.  Records show 
that he was discharged on May 17, 1992, with a final 
diagnosis of neutropenia from chemotherapy with fever, 
lymphoma.  

Generally, under, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, 
in order to be entitled to payment or reimbursement of 
unauthorized medical expenses incurred at a private hospital, 
all of the following must be shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-connected disability, or 

(2) for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or 

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability; and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:  (a) Who received emergency hospital 
care could have been transferred from the non-VA facility to 
a VA medical center for continuation of treatment for the 
disability, or (b) Who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA.  38 C.F.R. § 17.121.

The fact that VA agreed to pay for the veteran's unauthorized 
medical expenses incurred during his emergency room visit on 
May 12, 1992, means that it has been acknowledged that his 
treatment at the emergency room was emergent, a VA medical 
center was not feasibly available on the date of treatment 
and that he has a total disability permanent in nature 
resulting from a service-connected disability.  The issue 
then becomes at what point did this emergency end, such that 
he could have been safely transferred to a local VA medical 
center.  With regard to this critical question, the 
preponderance of the evidence is against the veteran's claim.

In July 1992 and August 1999 statements, the Associate Chief 
of Staff and the Acting Chief of Staff at the originating 
agency, respectively, determined that the veteran's emergent 
condition stabilized following his emergency room visit on 
May 12, 1992.  The physicians also found that a VA facility 
was feasibly available at that time and that transfer to a VA 
facility could have been safely effected.  (A VA routing 
transmittal slip, dated in July 1992, indicates that a VA 
facility in Marion, Illinois, is located approximately 84 
miles from Richland Memorial Hospital.)  As noted above, 
payment for medical expenses only extends to the date on 
which the medical emergency ends, and the veteran could 
feasibly be transferred to a VA facility.  38 C.F.R. 
§ 17.121.  Whether or not a "medical emergency" as defined 
in 38 C.F.R. § 17.120(b) is present is an objective standard 
and explicitly a medical determination.  The VA Associate and 
Acting Chiefs of Staff who reviewed the claim found that the 
veteran's condition was nonemergent and that the veteran was 
stabilized following his emergency room visit on May 12, 
1992.  

The appellant has not presented competent medical evidence to 
refute the conclusions of the VA physicians.  To the extent 
that written contentions submitted by and on behalf of the 
appellant allege that the veteran's condition was so emergent 
during the time period in question that transfer to a VA 
facility would have been dangerous to his health, there is no 
indication that the appellant or her representative have the 
requisite expertise to make such a determination.  Such 
assertions, therefore, are of minimal probative value.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

Based on the foregoing, the Board concludes that the VA 
cannot assume financial responsibility for the expenses 
incurred for the veteran's inpatient hospitalization from May 
12 to May 17, 1992 at Richland Memorial Hospital.  The Board 
finds that the evidence is not so evenly balanced in this 
case such that there is doubt as to any material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


ORDER

Entitlement to accrued benefits based on a pending claim for 
payment or reimbursement of medical expenses associated with 
unauthorized private hospitalization from May 12 to May 17, 
1992, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

